Title: From James Madison to Thomas Jefferson, 30 July 1802
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington July 30. 1802
I inclose several letters for you put into my hands by Mr. Pichon, with some communications of his own, which are proper to be forwarded along with them. I inclose also a letter from Mr Jones at Gaudaloupe, and two others declining commissions of Bankruptcy.

My departure from this place, suspended for a day by preparations for the Mediterranean business stated in my last, has since been prevented by the lameness of a horse which obliges me to leave him behind & to purchase another. Having been thus long detained, & understanding that Mr Gallatin will be here to night or tomorrow, I am induced to submit to a little further delay for the chance of seeing him. By sunday at farthest I hope to be on the road, and in about 10 days from that date to be at home.
Nothing has occurred at this place since you left it which deserves mention. With the most respectful attachment I remain yours
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 31 July.



   
   For these letters, see Pichon to JM, 28 July (two letters) and 29 July 1802, and nn.



   
   Edward Jones to JM, 8 July 1802.


